Citation Nr: 9908515
Decision Date: 03/29/99	Archive Date: 06/24/99

DOCKET NO. 97-32 371               DATE MAR 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Whether new and material evidence has been submitted sufficient to
reopen a claim for entitlement to service connection for post-
traumatic stress disorder.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1967 to December 1969.

Service connection for post-traumatic stress disorder (PTSD) was
denied in an unappealed rating action in May 1982. This appeal
arises from a decision by the Louisville, Kentucky, Department of
Veterans Affairs (VA) Regional Office (RO) that new and material
evidence had not been submitted to reopen the veteran's claim for
service connection for PTSD.

FINDINGS OF FACT

1. A May 1982 rating decision denied entitlement to service
connection for an acquired psychiatric disorder, including post-
traumatic stress disorder.

2. An unappealed February 1994 rating decision declined to find
that new and material evidence had been submitted to reopen the
veteran's claim for service connection for an acquired psychiatric
disorder, including post-traumatic stress disorder.

3. Evidence received since the February 1994 decision includes
evidence that is not cumulative or duplicative of evidence
previously of record and is sufficiently relevant and probative
that it must be considered together with the evidence already of
record to fairly decide the case.

CONCLUSIONS OF LAW

1. The unappealed decision of the RO in May 1982, denying the
veteran's claim of entitlement to service connection for PTSD, is
final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104, 20.302,
20.1103 (1998).

- 2 -

2. New and material evidence has been received to reopen the
veteran's claim for entitlement to service connection for PTSD. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A May 1982 rating decision denied the veteran's claim of
entitlement to service connection for an acquired psychiatric
disability, including PTSD, on the basis that there was no evidence
to show the presence of PTSD. An unappealed February 1994 rating
decision declined to find that new and material evidence had been
submitted to reopen the veteran's claim of entitlement to service
connection for PTSD on the basis that there was no evidence of
record to show the presence of PTSD. The evidence then of record
included service medical records and VA examination reports.

The evidence on file at the time of the February 1994 rating
decision that declined to find new and material evidence to reopen
the veteran's claim for entitlement to PTSD included his Report of
Transfer or Discharge (DD Form 214). The veteran served in the
Republic of Vietnam. Included in the awards he received were a
Combat Action Ribbon and a Purple Heart Medal. His most significant
duty assignment was as a rifleman. His service medical records were
entirely negative for evidence of PTSD.

A December 1981 VA hospital summary included the diagnoses of
personality disorder, paranoid type, and anxiety.

During a March 1982, VA psychiatric examination, the veteran
related fears during night patrols in Vietnam and that he thought
he would die when he was wounded by a sniper. Objectively, he was
not in distress during the examination. The diagnoses

- 3 - 

were no mental disorder and a history of incomplete post-traumatic
delayed stress syndrome.

During a second March 1982 VA psychiatric examination the examiner
was unable to find evidence of flashbacks. The diagnosis was
paranoid personality disorder. A schizoaffective type of
schizophrenia was also noted as a possible diagnosis.

Service connection for PTSD was denied in a May 1982 rating
decision because the veteran's service medical records were
negative for treatment of it and because of the lack of a post
service diagnosis of PTSD.

VA treatment records dated from December 1978 to February 1993 are
negative for a diagnosis of post-traumatic stress disorder. A
December 1991 VA hospital summary diagnoses was adjustment disorder
with mixed emotional features and paranoid type personality
disorder.

Following a December 1993 VA PTSD examination, the diagnoses were
intermittent mild dysthymic reaction and personality disorder, not
otherwise specified, with paranoid features. The examiner stated
that the veteran did not meet the criteria for PTSD. He further
added that the veteran had a personality and character disorder
that predated his active service and was not aggravated thereby.

A February 1994 rating decision found that new and material
evidence sufficient to reopen the veteran's claim had not been
presented.

In order to reopen a previously denied claim, a claimant must
submit new and material evidence; that is, evidence that is not
merely cumulative of other evidence in the record, is relevant to
and probative of the issue at hand, and is of sufficient weight to
present a reasonable possibility that the new evidence when viewed
in conjunction with the old, would have to be considered to fairly
decide the case. Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).

- 4 -

New and material evidence must be presented or secured since the
last time that the claim was finally disallowed on any basis. In
the current claim, the last time that the veteran's claim was
finally disallowed on any basis was February 1994.

The evidence added to the record since the February 1994 RO
decision includes the report of a December 1993 VA general medical
examination that is negative for any psychiatric diagnoses.

Also added to the record was a March 1996 VA discharge summary that
includes a diagnosis of schizophrenia. A May 1997 VA PTSD
examination report contains diagnoses of schizoaffective disorder,
bipolar type; personality disorder, not otherwise specified with
paranoid traits.

A VA treatment note dated in September 1997 contains an assessment
of paranoid schizophrenia by history, rule out PTSD. The note
states that the veteran's team leader felt that the veteran had
PTSD.

During the veteran's personal hearing in January 1998 the veteran
testified that that he was a Marine and was in Vietnam for six
months. He was shot in the left thigh with an AK47. That day he
thought he would die. Others got shot that day, one died on the
operating table right before him. It made him think about how short
life could be. He described frightening experiences in Vietnam. He
gave away his uniforms, he did not watch war movies and he avoided
people who wanted to talk about Vietnam. He did not stay with
family because he did not know how he would fit in. He has trouble
sleeping two or three nights a week. He awoke feeling explosive. He
was short tempered, found it hard to focus, was frustrated and
depressed a lot of the time.

VA treatment notes dated from February 1997 to April 1998 include
an April 1997 Vet Center plan to reduce the veteran's PTSD
symptoms. In September 1997 psychological testing was requested for
a possible diagnosis of PTSD. The notes indicate that the veteran's
treatment included attending a combat veteran's group from May 1997
to April 1998.

- 5 - 

During his hearing before a member of the Board in August 1998, the
veteran testified that he tried not to think about Vietnam and
avoided talking about it, watching war movies or sharing his
experiences; even with counselors. He avoided news about violence.
His testimony concerned many of the problems discussed in his
January 1998 RO hearing.

The veteran submitted VA treatment notes with a waiver of
consideration by the RO. Included in the submission was a copy of
the September 1997 treatment note that contained a diagnosis of
rule out PTSD. Also included was a December 1997 treatment note
that has an assessment of schizophrenia by history, rule out PTSD.
A December 1998 treatment note contains an impression of PTSD.

Analysis

The veteran has the requisite stressors, as demonstrated by the
award of combat medals.

If new and material evidence is presented or secured with respect
to a claim that has been disallowed, VA must reopen the claim and
review its former disposition. 38 U.S.C.A. 5108. Thus, the Board
must perform a three-step analysis when a veteran seeks to reopen
a claim based on new evidence. Winters v. West, No. 97- 2180, slip
op. at 4 (U.S. Vet. App. February 17, 1999). See Hodge (overruling
the test set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991),
which stated that "new" evidence was "material" if it raised a
reasonable possibility that, when viewed in the context of all the
evidence, the outcome of the claim would change); Elkins v. West,
No. 97-1534, slip op. at 14-15 (U.S. Vet. App. February 17, 1999)
(stating that, after Hodge, new and material evidence may be
presented to reopen a claim, even though the claim is ultimately
not well grounded).

First, the Board must first determine whether the evidence is new
and material. Winters, slip op. at 4. According to VA regulation,
"new and material evidence" means evidence not previously submitted
to agency decisionmakers which bears

- 6 -

directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a). This definition
"emphasizes the importance of the complete record for evaluation of
the veteran's claim." Hodge, 155 F.3d at 1363. In determining
whether evidence is "new and material," the credibility of the new
evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513
(1992); Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet.
App. 216, 220 (1994) ("Justus does not require the Secretary to
consider the patently incredible to be credible").

Second, if the Board determines that new and material evidence has
been produced, immediately upon reopening the case, the Board must
determine whether, based on all the evidence of record, the
reopened claim is well-grounded pursuant to 38 U.S.C.A. 5107(a).
Winters, slip op. at 4.

Finally, if the claim is well-grounded, the Board may proceed to
evaluate the merits of the claim after ensuring that VA's duty to
assist has been fulfilled. Id.

The veteran's testimony at his personal hearing and before a member
of the Board are new, as they were not before the RO at the time of
the most recent denial. The personal hearing testimony relates the
veteran's distrust of people to a stressful event in Vietnam. His
travel board testimony reveals that the sight of people in military
attire reminds him of being in the bush in Vietnam.

The veteran has submitted several treatment notes that demonstrate
that he has attended group counseling for combat veterans. The
treatment records indicate that the veteran has a disorder for
which such counseling is appropriate. The December 1998 VA
treatment note is significant because it contains an impression of
PTSD, without an alternative diagnosis. The current record
therefore indicates that at least one health care professional
deems it appropriate to treat the veteran for PTSD. In fact, one of
the treatment goals was to reduce PTSD symptoms. The December 1998
impression demonstrates that there are conflicting diagnoses.

- 7 -

The Board finds that the evidence submitted since the last denial
is so significant that it must be considered to fairly adjudicate
the case. Accordingly, the evidence submitted since the February
1994 denial is new and material and the claim of entitlement to
service connection for PTSD is reopened.

Because new and material evidence has been submitted, the case is
reopened and the Board must now consider the claim based on all the
evidence of record. As discussed above, immediately upon reopening
a claim, the Board must determine whether, based on all the
evidence of record, the reopened claim is well-grounded pursuant to
38 U.S.C.A. 5107(a). Winters, slip op. at 4. A well-grounded claim
is plausible, meritorious on its own, or capable of substantiation.
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Moreau v. Brown, 9
Vet. App. 389, 393 (1996). For purposes of determining whether a
claim is well-grounded, the Board presumes the truthfulness of the
supporting evidence. Robinette v. Brown, 8 Vet. App. 69, 77-78
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

After reviewing the evidence, the Board finds that the veteran's
claim is indeed well-grounded. 38 U.S.C.A. 5107(a); 38 C.F.R.
3.102; Epps v. Gober, 126 F.3d 1464, 1468 (1997).

ORDER

New and material evidence, having been submitted, the claim for
service connection for PTSD is reopened and found to be well-
grounded.

REMAND

Because of the conflicting diagnosis, the Board must refer the case
to the RO for further development.

In view of the fact that the veteran has been variously diagnosed
with PTSD, paranoid schizophrenia, delusional disorder and
depression, the Board has determined that further development is
warranted before the reopened claim is adjudicated. 38 C.F.R. 3.655
(1996) addresses the consequences of the veteran's failure to
attend a scheduled medical examination.

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should obtain copies of all VA outpatient treatment
records pertaining to the veteran's psychiatric condition not
already part of the claims file from December 1998 to present.

2. The RO should arrange for a VA examination of the veteran a
psychiatrist who has not previously examined him to determine the
nature and extent of all psychiatric disorders present. All
indicated studies including appropriate psychological studies (if
determined to be necessary by the psychiatrist) should be
performed, and all manifestations of current disability should be
described in detail. The report of examination should contain a
detailed account of all manifestations of the disability(ies) found
to be present. A multi-axial assessment should be conducted, and a
thorough discussion of Axis IV (psychosocial and environmental
problems) and Axis V (Global Assessment of Functioning (GAF)
score), with an explanation of the numeric code assigned, is to be
included. The claims folder and a copy of this remand must be made
available to the physician for review in conjunction with the
examination. Prior to the examination, the RO must inform the
veteran, in writing, of all consequences of his failure to report
for the examination in order that he may

- 9 -

make an informed decision regarding his participation in said
examination.

3. Then, the RO should undertake any other indicated development
and adjudicate the reopened claim for service connection for PTSD
based upon a de novo review of the entire record.

If the benefits sought on appeal are not granted to the veteran's
satisfaction, the veteran and his representative should be
furnished a supplemental statement of the case on all issues in
appellate status, and be afforded a reasonable opportunity to
respond before the record is returned to the Board for further
review. By this remand, the Board intimates no opinion as to any
final outcome warranted. No action is required of the veteran until
he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the Ros to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

10-

